Citation Nr: 1447947	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-23 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for burns on the bilateral arms and chest.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Video Conference hearing in January 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system includes the transcript from the Video Conference hearing dated in January 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains translations of medical records from Hebrew to English.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the Veteran's claim for entitlement to service connection for a back disability, a service treatment record dated in September 1980 showed evaluation for low back pain and a diagnosis of muscle strain.  From September 1980 to December 1980, the Veteran was evaluated for recurrent lower back pain.  In June 1983, the Veteran injured his lumbosacral area during a fall and was diagnosed with acute lumbosacral and sacroiliac discomfort secondary to trauma.  X-ray imaging showed no significant joint abnormalities.  In March 1984, the Veteran was diagnosed with a sprained left upper back.  The Veteran's October 1987 separation examination showed full range of motion for the Veteran's non-tender back.  No diagnosis was provided.  Post-service treatment records revealed treatment for back pain; however, a diagnosis has not been rendered.

As to the Veteran's claim for entitlement to service connection for a right wrist disability, a service treatment record dated in August 1981 showed evaluation for a lump on the right wrist with excision surgery scheduled for September 1981.  In October 1981, suture removal was noted.  In the Veteran's October 1987 separation examination, he reported a history of a ganglion cyst of the right wrist in 1985.  No diagnosis was provided.

As to the Veteran's claim for entitlement to service connection for burns on the bilateral arms and chest, a Discharge Report dated in February 1985 showed treatment for burns to both hands and forearms after attempting to put out a kitchen fire in January 1985.  The Veteran was discharged to home in good condition.  A final diagnosis of bilateral hand burns, first and second degree was provided.  In February 1985, a diagnosis of healed burn to left hand was shown.  In March 1985, follow-up care for the hands showed the burns healed well, with full range of motion and hyperpigmentation at burn sites, with no scarring.  No complaints, treatment, or diagnosis of burns to the upper chest was shown.

There are no examinations with nexus opinions on file with respect to the issues of entitlement to service connection for a back disability, a right wrist disability, and a disability manifested by burns on the bilateral arms and/or chest.  The Board observes that in September 2012, the Veteran was scheduled for VA examinations for his claims; however, the Veteran cancelled these examinations because he was unavailable to make his appointment.  These examinations have not been rescheduled.  Under the duty to assist, VA examinations with nexus opinions are necessary to determine whether the Veteran has a current back disability, right wrist disability, and/or a disability manifested by burns on the bilateral arms/chest; and whether any current diagnosed disability is related to the Veteran's active duty service.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current back disability, any current right wrist disability, and any current disability manifested by burns on the bilateral arms/chest.  The claims folder and a copy of this remand must be made available to the examiner(s), and the examiner(s) must review the entire claims file in conjunction with the examination.

The examiner is asked to:
		
		(a) Determine whether the Veteran has a 
		current diagnosed back disability, a 
		current diagnosed right wrist disability, and/or 
		a current diagnosed disability manifested by 
		burns on the bilateral arms and/or chest.

		(b)  Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current back 
		disability, right wrist disability, and/or 
		disability manifested by burns on the arms 
		and/or chest is etiologically related to the 
		Veteran's active service.

		In rendering the requested opinions, the examiner(s) 
		should note and discuss the Veteran's service 
		treatment records showing complaints of, and 
		treatment for, back injuries, a ganglion cyst of the 
		right wrist, and burns of both hands and forearms.  
		The examiner(s) should also discuss the post-service 
		complaints of and treatment for back pain.

		The examiner(s) should set forth the complete 
		rationale for all opinions expressed and conclusions 
		reached.  All tests and studies deemed necessary 
		should be conducted, to include x-ray imaging.

3. After the development has been completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



